Citation Nr: 1548170	
Decision Date: 11/16/15    Archive Date: 11/25/15

DOCKET NO.  05-40 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as due to Agent Orange exposure or as secondary to service-connected Type II diabetes mellitus. 
 
 2.  Entitlement to service connection for an eye disability, to include as due to Agent Orange exposure or as secondary to service-connected Type II diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from October 1967 to May 1969, during which time he served overseas in the Republic of Vietnam from May 1968 to May 1969.

The present matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2007 RO rating decision of the San Juan, Puerto Rico, VA Regional Office (RO) which, inter alia, denied the Veteran's claims of entitlement to service connection for hypertension and an eye disability, to include as due to Agent Orange exposure or as secondary to service-connected Type II diabetes mellitus.  

In December 2011, the Board remanded the case to the agency of original jurisdiction (AOJ) for additional development.  Thereafter, it adjudicated the matters on appeal in an adverse appellate decision dated in March 2013.  The Veteran appealed the Board decision to the Court of Appeals for Veterans' Claims (Court).  In February 2014, the Court granted a joint motion by the appellant and the Secretary of VA to vacate the March 2013 Board decision and remanded the case back to the Board for appropriate action pursuant to the parties' joint motion.  Accordingly, in April 2015, the Board remanded the case to the RO/AOJ for further evidentiary development in compliance with the joint motion.  Afterwards, the claim was readjudicated by the RO/AOJ on the merits and the denials of service connection for hypertension and an eye disability were confirmed in a May 2015 supplemental statement of the case.  The case was returned to the Board in September 2015 and the Veteran now continues his appeal.

The Veteran is presently service-connected for a mood disorder (currently rated 100 percent disabling), Type II diabetes mellitus (currently rated 10 percent disabling), bilateral peripheral neuropathy of the upper extremities (each upper extremity currently rated 10 percent disabling), bilateral peripheral neuropathy of the lower extremities (each lower extremity currently rated 10 percent disabling), and erectile dysfunction (currently rated noncompensably disabling).  He is also receiving special monthly compensation for loss of use of a creative organ.


FINDINGS OF FACT

1.  The evidence of record does not objectively demonstrate that the Veteran's hypertension had its onset in active military service, nor is it shown to have been caused or aggravated by his service-connected Type II diabetes mellitus. 
 
2.  The Veteran's clinically demonstrated ophthalmological conditions include a refractive error. 
 
3.  The evidence of record does not objectively demonstrate that any of the Veteran's diagnosed eye disorders other than a refractive error, including blepharitis and incipient senile cataracts, are etiologically related to his period of active service, nor are they shown to have been caused or aggravated by his service-connected Type II diabetes mellitus.


CONCLUSIONS OF LAW

1.  Hypertension was not incurred, nor is it presumed to have been incurred in active duty, and was not proximately due to, the result of, or aggravated by service-connected Type II diabetes mellitus.  38 U.S.C.A. §§ 1110, 1111, 1112, 1113, 1116 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2015). 
 
2.  The Veteran's clinically demonstrated refractive error is not a disease or disability within the meaning of applicable legislation for purposes of VA compensation. 38 U.S.C.A. §1110 (West 2014); 38 C.F.R. § 3.303(c) (2015).  

3.  The Veteran's eye disabilities, diagnosed as blepharitis and incipient senile cataracts, were not incurred in active service, and were not proximately due to, the result of, or aggravated by service-connected Type II diabetes mellitus. 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) and VA's duty to assist.

VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2014).

Generally, the notice requirements of a claim have five elements: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must also: (1) inform the claimant about the information and evidence necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; (3) inform the claimant about the information and evidence the claimant is expected to provide; and (4) request that the claimant provide any evidence in his possession that pertains to the claim.  See 38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b); Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).  38 C.F.R. § 3.159(b) has since been revised, and the requirement that VA request that the claimant provide any evidence in his possession that pertains to the claim was removed from the regulation.

The Veteran filed his service connection claims adjudicated herein in October 2005, and VCAA notice letters addressing these matters were dispatched to him in February 2006, March 2010, and June 2011.  These letters collectively addressed these issues and satisfied the above-described mandates, as well as the requirements that the Veteran be informed of how VA calculates degree of disability and assigns an effective date for the disability, as prescribed in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  To the extent that there is a timing of notice defect as fully compliant notice was not provided to the claimant prior to the initial adjudication of the issues in the February 2007 rating decision now on appeal, as the later notices were followed by a subsequent readjudication on the merits, most recently in this case in a supplemental statement of the case issued in May 2015, the defective notice error is cured.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).

VA also has a duty to assist the Veteran in obtaining evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A(a) ("The Secretary shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the . . . claim").  This duty includes assisting the Veteran in obtaining records and providing medical examinations or obtaining medical opinions when such are necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(b), (c), (d) (setting forth Secretary's various duties to claimant).

VA informed the Veteran of its duty to assist in obtaining records and supportive evidence with regard to the service connection claims adjudicated herein.  

As pertinent to the claims on appeal, the Veteran's service treatment records and all obtainable post-service clinical records from VA, Social Security Administration (SSA), and private sources pertaining to his ophthalmological treatment and treatment for hypertension, which are current up to 2015, have been obtained and associated with the evidence.  Those records identified as relevant that were not obtainable despite thorough efforts in good faith by VA have been addressed in an August 2012 formal finding memorandum regarding the unavailability of these records.  The Board has also reviewed the Veteran's claims file as it appears on the VBMS and Virtual VA electronic information database for any additional pertinent medical records.

VA provided the Veteran with the pertinent medical examinations of his eyes and cardiovascular system to obtain nexus opinions in January 2012 and February 2012.  Pursuant to the Board remand of April 2015, additional nexus opinions were obtained in April 2015 and May 2015, in compliance with the February 2014 joint motion upheld by the Court.  The Board has reviewed the aforementioned examination reports and opinions and concludes that the April and May 2015 supplemental opinions sufficiently rectify the deficits in the January and February 2012 nexus opinions that were noted by the Court in the February 2014 joint motion.  The Board notes that the Veteran's pertinent clinical history was considered by the VA clinicians who presented the aforementioned opinions, and that these examiners provided adequate discussion of their clinical observations and rationales to support their individual findings and conclusions within the context of the Veteran's pertinent clinical history as contained within his claims file.  These examinations, when reviewed collectively, are therefore deemed adequate for adjudication purposes.  Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  As such, the RO/AOJ has substantially complied with the evidentiary development ordered by the Board in its April 2015 remand, which was itself ordered pursuant to the February 2014 joint motion upheld by the Court.  Accordingly, a remand for additional corrective action is unnecessary.  Dyment v. West, 13 Vet. App. 141, 146-47 (1999).
 
Based on the foregoing, the Board finds that the VA fulfilled its VCAA duties to notify and to assist the Veteran in the evidentiary development of the claims decided herein, and thus no additional assistance or notification is required.  The Veteran has suffered no prejudice that would warrant a remand, and his procedural rights have not been abridged.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board will therefore proceed with the adjudication of this appeal.

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Pertinent laws and regulations - service connection.

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that a veteran seeking disability benefits must establish the existence of a disability and a connection between service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

Certain chronic diseases, including hypertension, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).  

The Veteran's service personnel and military records establish as a matter of historical fact that he served within the territorial confines of the Republic of Vietnam during active duty.  Under 38 C.F.R. § 3.307(a)(6)(iii) (2015), he is therefore presumed to have been exposed to dioxin-based tactical chemical herbicides (referred to generally as "Agent Orange").

Diseases associated with exposure to certain herbicide agents used in support of military operations in the Republic of Vietnam during the Vietnam era will be considered to have been incurred in service. 38 U.S.C.A. § 1116(a)(1) (West 2014); 38 C.F.R. § 3.307(a)(6) (2015).  The following diseases are associated with herbicide exposure for the purposes of the presumption: AL amyloidosis, chloracne or other acneform disease consistent with chloracne, Type II diabetes mellitus, Hodgkin's disease, ischemic heart disease, chronic lymphocytic leukemia and all chronic B-cell leukemias, multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and certain soft-tissue sarcomas.  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e).  Note 2 to 38 C.F.R. § 3.309(e)  specifically states that the inclusion of ischemic heart disease as a presumptive condition does not include hypertension. 

The Federal Circuit has also held that when a claimed disorder is not included as a presumptive disorder, direct service connection may nevertheless be established by evidence demonstrating that the disease was in fact "incurred" during service.  See Combee v. Brown, 34 F.3d 1039  (Fed. Cir. 1994).

The Board notes that the Veteran in the present claim specifically contends that his hypertension and eye disabilities are all either directly related to Agent Orange exposure in service, or are secondarily related to his service-connected Type II diabetes mellitus.  Service connection may be granted for a disability that is proximately due to, or aggravated (which is to say, permanently worsened beyond its natural progression) by a service-connected disease or injury.  38 C.F.R. § 3.310(a), (b).   

Entitlement to service connection for hypertension, to include as due to Agent Orange exposure or as secondary to service-connected Type II diabetes mellitus.
 
Information in the Veteran's claims file shows that he served in the Republic of Vietnam from May 1968 to May 1969.  His service treatment records are negative for complaints or clinical findings related to high blood pressure or hypertension.  During his May 1969 discharge examination, the Veteran's blood pressure was recorded as 110/70.  Such equates to essentially normal blood pressure.  See 38 C.F.R. § 4.104 , Diagnostic Code 7101, Note (1) (the term hypertension means the diastolic blood pressure is predominantly 90mm. or greater; and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm. or greater with a diastolic blood pressure of less than 90mm).  

Post-service medical records associated with the claims file show no diagnosis of hypertensive vascular disease within the first year following the Veteran's separation from active duty in May 1969.  There is also no record of any blood pressure readings presented during this one year period post-service, which are indicative of essential hypertension.  

During a VA examination in January 2006, the Veteran reported that he had been diagnosed with hypertension in 2005 during a routine checkup.  At the time of the January 2006 examination, his blood pressure was 138/90 and the examining clinician presented a diagnosis of hypertension. 

The Veteran underwent a VA examination in October 2006 to address the etiology of his hypertension.  The examiner diagnosed arterial hypertension that was less likely as not caused by or a result of diabetes mellitus.  In support of this opinion, the VA examiner noted that there was no evidence of renal involvement, which would be present in hypertension associated with diabetes. 

According to correspondence dated in March 2007, the Veteran's internist, Dr. P.A.C.R, reported that the Veteran had been a patient since October 2002 and indicated that hypertension and diabetes were two medical conditions present during that time.  The internist also stated that these illnesses were interrelated and interacted with the other, creating both short-term and long-term complications, making treatment more complicated, and accelerating deterioration.  The internist, however, did not expressly state that one disease caused or aggravated the other. 

In March 2010 correspondence, Dr. N.A.O.V. stated that the Veteran should be carefully evaluated to rule out the possibility that his hypertension was related to his diabetes.  The clinician also noted that Vietnam veterans were exposed to Agent Orange and there is evidence relating a group of conditions to it, including diabetes.  Therefore, the clinician thought it more probable than not that the Veteran's diabetes and related conditions are service connected. 

In a March 2010 VA medical examination, the examining clinician diagnosed the Veteran with hypertension but indicated that this was not a complication of his diabetes.  He emphasized that there was no evidence of microalbuminuria or retinopathy during the examination.  The VA examiner also determined that the Veteran's hypertension was neither worsened nor increased by his diabetes. 

The report of a January 2012 VA examination presents the examining physician's opinion that it was not at least as likely as not that the Veteran's service-connected Type II diabetes mellitus caused or aggravated his hypertension.  The VA physician explained that the Veteran's clinical records showed that he reported a diagnosis of diabetes and hypertension in 2005, but that there was no recorded evidence of retinopathy or renal involvement or microalbuminuria at the time of this examination and there was no recorded evidence of uncontrolled hypertension in the claims file, or of changes in treatment. 

The January 2012 VA physician also opined that it was less likely as not that the Veteran's hypertension was related to his period of active military service, including as due to his presumed tactical herbicide exposure, basing his opinion on the following findings: that the Veteran's service treatment records were negative for a diagnosis or treatment of hypertension; there was no recorded evidence of hypertension within one year of his discharge from service; and that the Veteran was not diagnosed with hypertension until 2005, some 36 years after discharge.  The VA physician also noted that up until the present day there was no scientific evidence to sustain a possible etiological relationship between hypertension and Agent Orange exposure.

In a May 2015 supplemental opinion, the VA physician who presented the prior opinion of January 2012 re-reviewed the Veteran's claims folder and considered the recent determination of the National Academy of Sciences in its publication, Veterans and Agent Orange: Update 2010, that there is "limited or suggestive evidence of an association between hypertension and exposure to Agent Orange."  Thereafter, the VA physician presented the following nexus opinion:

Up to [this day], hypertension [has] not been included in the list of diseases associated with Agent Orange exposure.  

Although the above-reported study of [the] National Academy of Sciences (2010) "suggest an association between hypertension and exposure to Agent Orange," up to [this day] there is no conclusive evidence in the medical literature for [establishing a presumption of service connection for] hypertension and Agent Orange exposure.

Regarding the Veteran's risk factors for hypertension identified: obesity and diabetes mellitus, . . . NONE of these factors, as per medical literature review, affects the determination of whether there is a relationship between the Veteran's military service and/or herbicide exposure and his hypertension, since there is no evidence of renal involvement (microalbuminuria) on [the clinical records] up to this day.

So, in view of the above finding, my previous opinion rendered on [VA] hypertension exam dated January. . . 2012 prevails.  

It is not likely that the Veteran's hypertension is related to his active service [or is] due to herbicide exposure therein[,][based on the following rationale]: 

1.  [The Veteran's] service medical records, separation exam, were silent for diagnosis or treatment of hypertension.

2.  There is no recorded evidence of [a] diagnosis of hypertension within one year after [the Veteran's] discharge from service.

3.  [The] Veteran reports to be diagnosed with the [hypertension] in 2005, 36 years after discharge from service. (Note: files review shows [that the] Veteran was diagnosed with hypertension during [VA] exam dated [January] 2006.)

4.  Up to [the present] day, there is no scientific evidence to sustain a possible etiological relationship between hypertension and Agent Orange exposure.

5.  Although the study of [the] National Academy of Sciences (2010) "suggest[s] an association between hypertension and exposure to Agent Orange", up to [the present day] there is no conclusive evidence in the medical literature [to establish] a [presumption of service connection for] hypertension [based on] Agent Orange exposure.

Based on the evidence of record as presented above, the Board finds that the preponderance of the evidence is against the Veteran's claim that his hypertension was incurred as a result of an event, injury, or disease during active service.  The preponderance of the clinical evidence does not show onset of hypertension as a chronic vascular disease during his period of active military service.  His service medical records do not show that he was ever treated for any complaints or problems related to high blood pressure during active duty.   

Furthermore, pertinent post-service clinical evidence of record reflects an established diagnosis of hypertension in 2005, with no medical evidence that objectively demonstrates that the Veteran was diagnosed with hypertension any earlier than before 2002, or over three decades after his separation from active service. This long gap between his discharge from service and the earliest clinical evidence of hypertensive vascular disease is considered to be evidence that weighs against his claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  In view of the medical evidence of record, there is no persuasive evidence of continuity of hypertensive symptomatology since service, and this weighs against the Veteran's claim as well. 

Moreover, there is no persuasive medical evidence of record that provides a definitive nexus between the Veteran's hypertension with his period of active service.  The Veteran has not provided any competent medical evidence to demonstrate that any current hypertension disorder was caused by, or was a result of his active military service.  The March 2007 correspondence of Dr. P.A.C.R. did not expressly state that the Veteran's hypertension was related to service.  Although Dr. P.A.C.R. obliquely indicated that hypertension and diabetes interrelated or interacted with each other, the internist did not definitively link the Veteran's hypertension, by etiology or aggravation, to his diabetes mellitus in this specific individual case.  Although Dr. N.A.O.V. stated in March 2010 that it was more probable than not that the Veteran's diabetes and related conditions were service-connected, this broad and rather vague opinion was based on her general observation that Vietnam veterans were a population that had been exposed to Agent Orange and that there was evidence relating a group of conditions to such exposure.  She did not, however, specifically state that the Veteran's hypertension, as an individual case, was at least as likely as not related to his period of active duty.  

With regard to their probative value for establishing a link between the Veteran's hypertension and his military service, the above-mentioned opinions from Drs. P.A.C.R. and N.A.O.V. are outweighed by the opinions of the VA clinicians who examined the Veteran and presented their clinical findings in reports dated October 2006, March 2010, January 2012, and May 2015.  These VA clinicians did not suggest a connection between the Veteran's hypertension diagnosis and his period of military service in their reports.  The Board places greater probative weight on these aforementioned opinions, particularly the ones presented in January 2012 and May 2015.  The latter two opinions are definitive nexus opinions that were predicated on a full overview of the entire relevant record and were presented by a physician who was specifically tasked to present a nexus opinion after reconciling all the conflicting or ambiguous clinical evidence, including the previous medical commentaries and the 2010 determination of the National Academy of Sciences discussed above.  

The Board finds that the ultimate medical conclusion presented in the record is that there is no etiological link relating the Veteran's currently diagnosed hypertension to his military service.  The most probative medical evidence establishes that the Veteran's hypertension did not have its onset during service, was not clinically manifest to a compensable degree within one year following his separation from active service, was not associated with his presumed exposure to Agent Orange during service in the Republic of Vietnam, and was not secondary to, or otherwise permanently worsened beyond its natural progression by his service-connected Type II diabetes mellitus.  Accordingly, the claim of entitlement to service connection for hypertension must be denied.  Because the evidence in this case is not approximately balanced with respect to the merits of this claim, the benefit-of-the-doubt doctrine is not for application.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).   

Entitlement to service connection for an eye disability, to include as due to Agent Orange exposure or as secondary to service-connected Type II diabetes mellitus.

The Veteran seeks service connection for an eye disorder, claimed as vision loss or cataracts, which he asserts is related to his exposure to Agent Orange or to his service-connected Type II diabetes mellitus.   

The Veteran's service treatment records do not show any complaints of, or treatment for, chronic diseases of the eye.  The report of his May 1969 discharge examination shows that on his medical history questionnaire, he indicated that he had eye trouble and wore glasses.  However, on clinical examination he had normal 20/20 corrected near vision and no detected eye abnormalities. 

Post-service medical records dated as early as April 2001 note that the Veteran worse corrective lenses and also indicate that he had been diagnosed with diabetes mellitus in approximately 2005.

A January 2006 VA Agent Orange examination incidentally noted that the Veteran wore corrective lenses to address his difficulty with reading and far vision.

The report of an October 2006 VA eye examination noted the Veteran's complaints of blurred vision when not using corrective lenses.  He reported a history of hypertension but denied having glaucoma or ocular pain.  Based on a review of the pertinent history contained in the claims file, visual acuity testing, and medical examination, the VA examiner found no objective evidence of diabetic retinopathy present and presented diagnoses of refractive error (hypermetropia, astigmatism, presbyopia), blepharitis, bilateral pterygium, and bilateral incipient senile cataracts.  The examiner opined that the Veteran's loss of vision was caused by, or was a result of his refractive error, and that his loss of vision, including cataracts, was not caused by, nor was it a result of his service-connected Type II diabetes mellitus. 

A July 2009 VA treatment note reflects that the Veteran complained of blurred vision.  In August 2009, he underwent a visual refraction and diabetic retinal examination.  Capillary blood glucose testing was within normal limits and no evidence of diabetic changes in either eyes was detected.  The VA optometrist noted the presence of incipient cataract in both eyes but with good vision with corrective lenses.  The Veteran was diagnosed with a refractive error. 

In correspondence dated March 2010, Dr. N.A.O.V. discussed diabetic complications at length.  She stated that the Veteran presented with fluctuating visual acuity and that fluctuating visual acuity is an ocular abnormality associated with diabetes.  She also noted that Vietnam veterans were exposed to Agent Orange and there was evidence relating a group of conditions to it, including diabetes.  Therefore, Dr. N.A.O.V. thought it more probable than not that the Veteran's diabetes and related conditions were service connected. 

At a March 2010 VA diabetes examination, the Veteran complained of intermittent blurred vision.  On examination, cataracts were detected in each eye.  The examiner assessed incipient cataract in both eyes with good vision using corrective lenses  and opined that the clinical evidence did not demonstrate any actual visual impairment. 

The report of a December 2010 VA medical examination, which was conducted for the purposes of assessing the Veteran's individual employability, shows that the Veteran was noted to have pterygium, bilaterally, with decreased visual acuity, bilaterally, which was corrected with the use of prescription lenses.  No opinion regarding the etiology of these conditions was presented. 

In February 2012, the Veteran underwent a VA examination at which time he was diagnosed with blepharitis and nasal keratectomy scars, status post pterygium excision.  His prior diagnosis of incipient senile cataracts in October 2006 and a recent history of bilateral pterygium surgery were noted.  According to the Veteran's account, he had no history of ocular trauma.  He presented subjective complaints of blurred vision after reading for a period of time, even while using eyeglasses, at which point he would stop reading.  He reported that he was bothered by oncoming car lights while driving at night.  He also complained of an occasional burning sensation in his eyes, which he treated with nonprescription eyedrops. 

On examination, his pupils were found to be round and reactive to light and he was not blind in either eye.  No corneal irregularities resulting in severe irregular astigmatism were detected and he denied having double vision.  The iris of each eye was normal and fundus was normal, bilaterally.  No visual field defect was detected.  Preoperative cataracts were noted in each eye.  The examiner noted that incipient senile cataracts contributed to the Veteran's blurred vision for reading and driving.  The examiner also noted that the Veteran had not experienced any incapacitating episodes in relation to his eye complaints that necessitated prescribed bed rest and treatment during the past 12 months.  The examiner also noted that the Veteran's presbyopia was normal for his age as the lens of the  human eye naturally begins to lose its capability of accommodating near vision at it ages.  The examiner commented that the Veteran's refractive error - hypermetropia in both eyes and mild astigmatism in the right eye - was due to his individual genetic disposition, contribution of senile cataract changes in the lens, and possible mild astigmatic changes attributed by pterygium and pterygium excision surgery.  The examiner also noted that the Veteran presently had best-corrected visual acuity of 20/20 for both eyes. 

Based on her findings obtained on examination in February 2012, the VA examiner opined that the Veteran's bilateral eye disorders (i.e., incipient senile cataracts, blepharitis, and refractive error) were less likely than not incurred in or aggravated by service, and were less likely than not the result of his in-service exposure to tactical chemical herbicides.  The examiner also opined that the Veteran's bilateral refractive error was not associated with his Type II diabetes mellitus, that such senile cataracts were normal for the Veteran's age and were not related to diabetes.  Emphasis was placed on the finding that no diabetic retinopathy was detected during his dilated fundus examination. 

In April 2015, the Veteran was examined by a VA ophthalmologist, who reviewed the claimant's pertinent clinical history in conjunction with the examination.  In her examination report, the physician diagnosed the Veteran with a refractive error (hypermetropia, astigmatism, and presbyopia), incipient senile cataracts, blepharitis, and nasal keratectomy scars status-post bilateral pterygium excision.  No diabetic retinopathy was detected on examination. The Veteran's optic fundus, discs, macula, blood vessels, vitreous area, and periphery were normal on ophthalmological examination, bilaterally.  With regard to his refractive error, the examiner stated that presbyopia was normal for individuals of the Veteran's age, as the lens naturally began to lose its ability to accommodate near vision at it aged.  His bilateral hypermetropia and mild astigmatism in his right eye were due to the Veteran's individual genetic disposition, contributions of senile cataract changes in the ocular lenses, and possible mild astigmatic changes attributable to his history of pterygium and pterygium excision surgery.  The Veteran was noted to have normal 20/20 best corrected visual acuity, bilaterally.  

In her report of the April 2015 ophthalmological examination, the examining physician stated that the Veteran's incipient senile cataracts contributed to his reported blurred vision while reading and driving; that his loss of vision was caused by, or was a result of his refractive error; and that his loss of vision and bilateral cataracts were neither caused by, nor were they a result of his service-connected Type II diabetes mellitus.  With regard to these ophthalmological conditions, she presented the following nexus opinions and supportive rationales, which state in pertinent part:

The [Veteran's] claimed [ocular] condition[s] w[ere] less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  

Rationale: the patients incipient senile cataracts, blepharitis and refractive error are less likely than not incurred in or aggravated during service[,] nor are [they] the result of exposure to [Agent Orange].  Upon review of the [Veteran's claims] folder, no optometry or ophthalmology evaluations. . . [expressly and objectively related the] present claimed [ocular] conditions [to military service.] 

[The Veteran's] refractive error is not associated to diabetes mellitus.  Senile cataracts in the Veteran are normal for age, not related to diabetes mellitus.  No diabetic retinopathy [was detected] in dilated fundus exam[ination].

Based on the evidence discussed above, the Board finds that the preponderance of the objective medical evidence is against the Veteran's claim that any of his current eye conditions or ophthalmological disorders were incurred as a result of any established event, injury, or disease during active service.  Initially, the Board notes that refractive errors (such as the hypermetropia, astigmatism, and presbyopia noted in the October 2006, February 2012, and April 2015 VA examinations) are not diseases or disabilities within the meaning of applicable legislation for purposes of VA compensation and are thusly not subject to service connection.  See 38 C.F.R. § 3.303(c).  Accordingly, as the law is dispositive with regard to this matter, that component of the Veteran's claim in which he seeks service connection for his refractive errors must be denied because of lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426 (1994). 

As to the Veteran's other diagnosed eye disorders, the evidence does not show that he experienced the onset of any loss of vision or eye disorder during his period of active military service.  His service treatment records do not reflect treatment for any eye problem during active duty.  While the Veteran indicated on his discharge examination that he had eye trouble, the Board deduces that this was in reference to his need to wear corrective lenses as there is no objective evidence of any eye disease or physical eye condition other than a refractive error during his period of active duty. 

While the February 2012 and April 2015 VA examinations collectively note current diagnoses of refractive error, blepharitis, pterygium/pterygium excision, and incipient senile cataracts, the historical medical evidence does not demonstrate the presence of senile cataracts or blepharitis until the October 2006 VA examination. There is no evidence that the Veteran was diagnosed with any of these eye disorders prior to 2006, well over three decades after his separation from active service.  This significant gap of time between the Veteran's discharge from service and objective evidence of a medical condition, disease, or disability, can be considered as evidence against his claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000). 

Furthermore, the Board finds that there is an absence of persuasive medical evidence providing a nexus between the Veteran's claimed ocular conditions and his period of active service.  The Veteran has not provided any competent medical evidence deemed by the Board to be of sufficient probative weight to demonstrate that any of his currently diagnosed eye conditions were caused by, or were a result of his period of military service.  The Board notes that Dr. N.A.O.V. did not expressly state in her March 2010 correspondence that it was more probable than not that the Veteran's eye conditions were service-connected; only that his fluctuating visual acuity could be related to diabetes and that the Veteran's diabetic condition was probably related to Agent Orange exposure.  This averred link is speculative, at best, given the language of her statement.  She did not specifically claim that any of the Veteran's diagnosed eye conditions were at least as likely as not related to the Veteran's period of active duty. 

In contrast, the October 2006, February 2012, and April 2014 VA examiners expressly opined that none of the Veteran's diagnosed eye conditions were related to his military service, or his in-service exposure to tactical chemical herbicides, or are secondarily related to his service-connected Type II diabetes mellitus.  The refractive error, pterygium, and incipient senile cataracts are shown to have been either related to the natural aging process or conditions to which the Veteran is individually genetically predisposed.  Blepharitis is defined in medical literature as an inflammation of the eyelids due to clogging of the oil glands located near the base of the eyelashes, and is therefore not a condition involving the actual anatomical structure of the eye.  In this regard, the Veteran's service treatment records shows normal findings with regard to his eyes and skin.  Therefore, service connection for blepharitis on a direct basis may not be granted.  

The Board notes at this juncture that one of the bases for the Court's grant of the February 2014 joint motion vacating its prior appellate decision was that the Board did not adequately address the issue of aggravation of the Veteran's claimed eye conditions by his service-connected Type II diabetes mellitus.  A careful review of the aforementioned medical opinions from October 2006, February 2012, and April 2014, shows that diabetic retinopathy, which is defined in medical literature as a diabetic complication caused by damage to the blood vessels of the light-sensitive tissues of the retina, was simply not present during these eye examinations.  As this essential ophthalmological complication of diabetes is clinically absent during the entire pendency of the claim, the medical evidence therefore indicates that the service-connected Type II diabetes has not played any role in aggravating (i.e., permanently worsening beyond their natural progression) any of the Veteran's currently diagnosed eye conditions.  The Board therefore finds no basis in which to allow VA compensation for the Veteran's diagnosed refractive error, pterygium, blepharitis, and incipient senile cataracts on the basis of aggravation by his service-connected Type II diabetes.     

In essence, there is no competent medical opinion of record etiologically relating the Veteran's currently diagnosed eye disorders to his military service.  See Pond v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498  (1995).  Without medical evidence of a nexus between the claimed eye conditions with service, VA compensation cannot be granted.  Hickson v. West, 12 Vet. App. 247, 253 (1999). 

In addition, as noted above, presumptive service connection is not available in this appeal for any of the Veteran's diagnosed eye disorders. 

While acknowledging the March 2010 private correspondence of Dr. N.A.O.V., which explained that fluctuating visual acuity was an ocular abnormality associated with diabetes, the Board finds that Dr. N.A.O.V. never specifically stated that any of the Veteran's diagnosed eye disorders were related to his diagnosed Type II diabetes.  Rather, her opinion appeared to rest on some broadly implied linkage between fluctuating visual acuities and diabetes and that diabetes could be caused by exposure to Agent Orange.  As such, its probative value is substantially outweighed by the subsequent 2012 and 2015 nexus opinions of the VA clinicians involved in this case, who have considered Dr. N.A.O.V.'s statement, reconciled it with the entirety of the record, and have persuasively demonstrated that none of the Veteran's diagnosed eye conditions present during the pendency of this appeal are related to his service-connected diabetes.  The 2006, 2012 and 2015 VA examinations have clearly established that the Veteran does not presently have a diagnosis of diabetic retinopathy or any other  ophthalmological complication related to diabetes.  Therefore, the Board finds that there is no persuasive clinical evidence in this appeal that the Veteran's service-connected diabetes either caused or aggravated any of his diagnosed eye disorders.  See 38 C.F.R. § 3.310. 

Thusly, in view of the foregoing discussion, VA compensation for an eye disorder is not warranted in this case. The Veteran's claim for service connection for eye disability, to include as due to Agent Orange exposure or as secondary to service-connected Type II diabetes mellitus, must be denied.


Other considerations.

In reviewing the Veteran's claims, the Board has reviewed the written statements of the Veteran and his representative.  Lay statements are considered to be competent evidence when describing the features or symptoms of an injury or illness.  See Falzone v. Brown, 8 Vet. App. 398, 405  (1995).  The Veteran is certainly competent to describe the extent of his current symptomatology and the continuity of perceivable symptomatology from service onwards.  The Board notes, however that there is no evidence that the Veteran possesses the requisite medical training or expertise necessary to render him competent to offer evidence on matters such as a medical diagnosis of hypertension or an eye disorder or the causal questions of whether his hypertension or eye disorders can be attributed to his in-service experiences or to his diabetes disorder or to exposure to herbicides.  See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372   (Fed. Cir. 2007).

To the extent that the Veteran attempts to relate his hypertension and eye conditions to his period of active service based on his own personal knowledge of medicine and his familiarity with his individual medical history, the Board first notes that he is not shown in the record to be a trained medical clinician.  The records clearly establish his duties during service as a cook and his post-service vocation in law enforcement and other non-medical occupations.  Although lay persons may be competent to provide opinions as to some medical issues (see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011)), as the specific questions in this case regarding the actual diagnoses, etiologies, time of onset, and degree of severity at time of onset of his current hypertension and eye conditions fall outside the realm of common knowledge of a lay person, he lacks the competence to provide a probative medical opinion linking his current ocular conditions and vascular disease to his military service.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (lay persons not competent to diagnose ophthalmological conditions or internal diseases of the cardiovascular system).



ORDER

Service connection for hypertension, to include as due to Agent Orange exposure or as secondary to service-connected Type II diabetes mellitus, is denied. 
 
Service connection for an eye disability, to include as due to Agent Orange exposure or as secondary to service-connected Type II diabetes mellitus, is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


